IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-50626
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

HIPOLITO RODRIGUEZ-LUEVANOS,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. DR-00-CR-719-2
                       --------------------
                         October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Bryan P. Cartall, court-appointed counsel for Hipolito

Rodriguez-Luevanos (Rodriguez), has requested leave to withdraw

and has filed a brief as required by Anders v. California, 386
U.S. 738 (1967).   Rodriguez has not filed a response.   Our

independent view of the record and the brief discloses no

nonfrivolous issues for appeal.   Counsel’s motion for leave to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-50626
                               -2-

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   See 5TH CIR.

R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.